                        Case 5:19-cv-03125-SVK Document 41 Filed 07/18/19 Page 1 of 6



                 1   Richard J. Reynolds (SBN 89911)
                     E-mail: rreynolds@bwslaw.com
                 2   Fabio R. Cabezas (SBN 131998)
                     E-mail: fcabezas@bwslaw.com
                 3   BURKE, WILLIAMS & SORENSEN, LLP
                     1851 East First Street, Suite 1550
                 4   Santa Ana, CA 92705-4067
                     Tel: 949.863.3363 Fax: 949.863.3350
                 5
                     Attorneys for Defendant
                 6   SPECIAL DEFAULT SERVICES, INC.

                 7

                 8                                         UNITED STATES DISTRICT COURT

                 9                                    NORTHERN DISTRICT OF CALIFORNIA

               10

               11    CECILIA MANGAOANG,                                 Case No. 5:19-cv-03125-LHK

               12                             Plaintiff,                REQUEST FOR JUDICIAL NOTICE IN
                                                                        SUPPORT OF SPECIAL DEFAULT
               13              v.                                       SERVICES, INC.'S MOTION TO DISMISS
                                                                        COMPLAINT [Fed. R. Civ. P. Rule 12
               14    SPECIAL DEFAULT SERVICES, INC.;                    (b)(6)]
                     TRINITY FINANCIAL SERVICES, LLC;
               15    NEWPORT BEACH HOLDINGS, LLC;                       Date:      August 27, 2019
                     WILMINGTON TRUST, NA,                              Time:      10:00 a.m.
               16    SUCCESSOR TRUSTEE TO CITIBANK,                     Judge:     Hon. Susan van Keuhen
                     N.A. AS TRUSTEE, FOR THE BENEFIT                   Courtroom: 6
               17    OF REGISTERED HOLDERS OF
                     STRUCTURE ASSET MORTGAGE
               18    INVESTMENTS II TRUST 2007-AR3,
                     MORTGAGE PASS-THROUGH
               19    CERTIFICATES, SERIES 2007-AR3,

               20                             Defendants.

               21

               22             Defendant, SPECIAL DEFAULT SERVICES, INC. ("SDS"), hereby requests, pursuant

               23    to Federal Rules of Evidence, Rule 201, that the Court take judicial notice of the following

               24    official records and documents located in or with the Santa Clara County Recorder's office, the

               25    United States Bankruptcy Court, Northern District of California, the United States District Court,

               26    Northern District of California, the Nevada Secretary of State, and the Superior Court of

               27    California, County of Santa Clara.

               28    ///
BURKE, WILLIAMS &
 SORENSEN, LLP       IRV #4816-7092-5981 vl
  ATTORNEYS AT LAW   F0016-0002
                                                                        1-             REQUEST FOR JUDICIAL NOTICE
     SANTA ANA
                            Case 5:19-cv-03125-SVK Document 41 Filed 07/18/19 Page 2 of 6



                     1             A.       Recorded Documents Concerning the Real Property
                     2             1.       A true and correct copy of the deed of trust recorded with the Santa Clara County
                     3   Recorder on January 18, 2007, as instrument number 19268025 ("First DOT"), a copy of which is
                     4   attached as Exhibit "1" of the Request for Judicial Notice of Trinity Financial Services, LLC and
                     5   Newport Beach Holdings, LLC (Doc. 17-1 & 17-2) ("Trinity RJN").
                     6             2.       A true and correct copy of the deed of trust recorded with the Santa Clara County
                     7   Recorder on January 18, 2007, as instrument number 19268026 ("Second DOT"), a copy of
                     8   which is attached as Exhibit "2" of the Trinity RJN.
                     9             3.       A true and correct copy of the corporate assignment of deed of trust recorded with
                    10   the Santa Clara County Recorder on December 17, 2015 ("First Assignment"), as instrument
                    11   number 23175056, a copy of which is attached as Exhibit "3" of the Trinity RJN.
                    12            4.        A true and correct copy of the corporate assignment of deed of trust recorded with
                    13   the Santa Clara County Recorder on September 12, 2018, as instrument number 24022209
                    14   ("Second Assignment"), a copy of which is attached as Exhibit "4" of the Trinity RJN.
                15                5.        A true and correct copy of the substitution of trustee ("Substitution") recorded
                16       with the Santa Clara County Recorder on September 9, 2016, as instrument number 23426665
                17       ("SOT), a copy of which is attached as Exhibit "5" of the Trinity RJN.
                18                6.        A true and correct copy of the notice of default and election to sell under deed of
                19       trust recorded with the Santa Clara County Recorder on September 9, 2016, as instrument number
                20       23426666 ("NOD"), a copy of which is attached as Exhibit "6" of the Trinity RJN.
                21                7.        A true and correct copy of the notice of trustee's sale recorded with the Santa
                22       Clara County Recorder on January 6, 2017, as instrument number 19268026 ("NOTS1"), a copy
                23       of which is attached as Exhibit "7" of the Trinity RJN.
                24                8.        A true and correct copy of the notice of trustee's sale ("NOTS2") recorded with
                25       the Santa Clara County Recorder on September 6, 2018, as instrument number 24018268, a copy
                26       of which is attached as Exhibit "8" of the Trinity RJN.

                27       ///

                28       ///
BURKE, WILLIAMS &
 SORENSEN, LLP           IRV #4816-7092-5981 vl
 ATTORNEYS AT LAW        F0016-0002
                                                                            -2-                REQUEST FOR JUDICIAL NOTICE
    SANTA ANA
                        Case 5:19-cv-03125-SVK Document 41 Filed 07/18/19 Page 3 of 6



                 1             9.       A true and correct copy of the trustee's deed upon sale recorded with the Santa

                 2   Clara County Recorder on November 15, 2018, as instrument number 24064356 ("TDUS"),

                 3   attached as Exhibit "9."

                 4             B.       In re: Cecilia Mangaoang, Voluntary Petition Under Chapter 13 of the U.S.

                 5                      Bankruptcy Code filed on March 11, 2009, in the United States Bankruptcy

                 6                      Court, Northern District, Case Number 09-51662 ("2009 Bankruptcy Case")

                 7             10.      A true and correct copy of the voluntary petition in the "2009 Bankruptcy Case", a

                 8   copy of which is attached as Exhibit "10" of the Trinity RJN.

                 9             11.      A true and correct copy of the order and notice of dismissal for failure to comply

               10    entered on March 31, 2009, in the 2009 Bankruptcy Case, a copy of which is attached as Exhibit

               11    "11" of the Trinity RJN.

               12              C.       In re: Cecilia Mangaoang, Voluntary Petition under Chapter 13 of the U.S.

               13                       Bankruptcy Code filed on December 8, 2016, in the United States Bankruptcy

               14                       Court, Northern District, Case Number 16-53447 ("2016 Bankruptcy Case")

               15              12.      A true and correct copy of the voluntary petition in the 2016 Bankruptcy Case, a

               16    copy of which is attached as Exhibit "12" of the Trinity RJN.

               17             13.       A true and correct copy of the order and notice of dismissal for failure to comply

               18    entered on December 23, 2016, in the 2016 Bankruptcy Case, a copy of which is attached as

               19    Exhibit "13" of the Trinity RJN.

               20             D.        In re: Cecilia Mangaoang, Voluntary Petition under Chapter 13 of the U.S.

               21                       Bankruptcy Code filed on January 31, 2017, in the United States Bankruptcy

               22                       Court, Northern District , Case no. 17-50208 ("2017 Bankruptcy Case").

               23             14.       A true and correct copy of the voluntary petition in the 2017 Bankruptcy Case, a

               24    copy of which is attached as Exhibit "14" of the Trinity RJN.

               25             15.       A true and correct copy of the proof of claim filed by NBH on or about March 3,

               26    2017, in the 2017 Bankruptcy Case, a copy of which is attached as Exhibit "15" to the Trinity

               27    RJN.

               28    ///
BURKE, WILLIAMS &
  SORENSEN, LLP      IRV #4816-7092-5981 vl
  ATTORNEYS AT LAW   F0016-0002
                                                                         3                 REQUEST FOR JUDICIAL NOTICE
     SANTA ANA
                        Case 5:19-cv-03125-SVK Document 41 Filed 07/18/19 Page 4 of 6



                 1                16.   A true and correct copy of plaintiff Cecilia Mangaoang's ("Mangaoang" or
                 2   "Plaintiff") motion re: valuation of residence ("Motion to Value") filed on May 1, 2017, in the
                 3   2017 Bankruptcy Case, a copy of which is attached as Exhibit "16" to the Trinity RJN.
                 4                17.   A true and correct copy of the order and notice of dismissal for failure to comply
                 5   entered on May 31, 2018, in the 2017 Bankruptcy Case, a copy of which is attached as
                 6   Exhibit "17" to the Trinity RJN.

                 7             E.       In re: Cecilia Mangaoang, Voluntary petition under Chapter 13 of the U.S.
                 8                      Bankruptcy Code filed on October 4, 2018, in the United States Bankruptcy
                 9                      Court, Northern District, case no. 18-52245 ("2018 Bankruptcy Case")
               10              18.      A true and correct copy of the voluntary petition in 2018 Bankruptcy Case, a copy
               11    of which is attached as Exhibit "18" of the Trinity RJN.
               12              19.      A true and correct copy of the court order dismissing the case entered on
               13    March 25, 2019, in the 2018 Bankruptcy Case, a copy of which is attached as Exhibit "19" of the
               14    Trinity RJN.

               15              F.       Cecilia Mangaoang v. Special Default Services, Inc. et al., adv. case no. 18-
               16                       05062 in the United States Bankruptcy Court, Northern District action ("2018
               17                       Adversary Case").
               18             20.       A true and correct copy of the adversary amended complaint ("AMC") filed on
               19    December 7, 2018 in the 2018 Adversary Case, a copy of which is attached as Exhibit "20."
               20             21.       A true and correct copy of Defendant Trinity's answer to the AMC filed on
               21    January 17, 2019 in the 2018 Adversary Case, a copy of which is attached as Exhibit "21" of the
               22    Trinity RJN.

               23             22.       A true and correct copy of Defendant NBH's answer to the 2018 AMC filed on
               24    January 17, 2019 in the 2018 Adversary Case, a copy of which is attached as Exhibit "22" of the
               25    Trinity RJN.

               26             23.       A true and correct copy of plaintiff Cecilia Mangaoang's motion for leave to file
               27    second amended complaint filed on February 11, 2019 in the 2018 Adversary Case, a copy of
               28    which is attached as Exhibit "23" of the Trinity RJN.
BURKE, WILLIAMS &
 SORENSEN, LLP       IRV #4816-7092-598I vl
  ATTORNEYS AT LAW   F0016-0002
                                                                        -4-                REQUEST FOR JUDICIAL NOTICE
     SANTA ANA
                        Case 5:19-cv-03125-SVK Document 41 Filed 07/18/19 Page 5 of 6



                 1                24.   A true and correct copy of the order to show cause filed on March 19, 2019 in the
                 2   2018 Adversary Case, a copy of which is attached as Exhibit "24" of the Trinity RJN.
                 3             25.      A true and correct copy of the Defendants SDS, NBH and TFS' response in
                 4   support of order to show cause filed on March 26, 2019 in the 2018 Adversary Case, a copy of
                 5   which is attached as Exhibit "25" of the Trinity RJN.
                 6             26.      A true and correct copy of the dismissal of the adversary proceeding entered on
                 7   April 23, 2019, in the 2018 Adversary Case, a copy of which is attached as Exhibit "26" of the

                 8   Trinity RJN.

                 9             27.      A true and correct copy of Defendant SDS's answer to the AMC filed on
               10    January 17, 2019 in the 2018 Adversary Case, a copy of which is attached as Exhibit "27".
               11              G.       Trinity Financial Services, LLC v. Cecilia Mangaoang, Superior Court of the
               12                       State of California, County of Santa Clara, case number 18CV339119 ("UD
               13                       Action")
               14             28.       A true and correct copy of the judgment entered on March 14, 2019, in the UD
               15    action), attached as Exhibit "28," a copy of which is attached as Exhibit "28."
               16             H.        Trinity Financial Services, LLC v. Cecilia Mangaoang, Superior Court of the
               17                       State of California, County of Santa Clara, case number 19CV344274 ("State
               18                       Civil Action")
               19             29.       A true and correct copy of Docket in the State Civil Action, a copy of which is
               20    attached as Exhibit "29."
               21             30.       A true and correct copy of the complaint filed on March 12, 2019 in the 2018 State
               22    Civil Action, a copy of which is attached as Exhibit "30."
               23             I.        Mangaoang v. Special Default Services, Inc., et al., United States District
               24                       Court, Northern District of California, Case NO. 5:19-cv-03125-VKD ("Case
               25                       No. 5:19-cv-03125-VKD")
               26             31.       A true and correct copy of the Notice of Motion and Motion of Defendants Trinity
               27    Financial Services, LLC ("Trinity"), and Newport Beach Holdings, LLC ("NBH") (collectively,
               28    the "Trinity Defendants"), to Dismiss the Complaint ("Motion"); Memorandum of Points and
BURKE, WILLIAMS &
  SORENSEN, LLP      IRV #4816-7092-5981 vl
  ATTORNEYS AT LAW   F0016-0002
                                                                        -5-               REQUEST FOR JUDICIAL NOTICE
     SANTA ANA
                              Case 5:19-cv-03125-SVK Document 41 Filed 07/18/19 Page 6 of 6



                      1   Authorities in Support Thereof filed June 26, 2019 in this matter, a copy of which is attached

                      2   hereto as Exhibit 31.

                      3                J.    Miscellaneous

                      4             32.      A true and correct copy of the business entity information for Defendant NBH on

                      5   file with the Nevada Secretary of State, attached hereto as Exhibit 32.

                      6             The Court is authorized to take judicial notice of the above documents and the facts

                      7   alleged therein based on the following authorities.

                      8             Judicial notice may be taken of "adjudicative facts" (e.g., court records, pleadings, etc.)

                      9   and other facts not subject to reasonable dispute and either "generally known" in the community

                     10   or "capable of accurate and ready determination by reference to sources whose accuracy cannot

                     11   be reasonably questioned." See, Fed.Rules Evid., Rule 201(b). Taking judicial notice of court

                     12   documents and officially recorded documents, such as deeds, and trust deeds, and the like, has

                     13   been well established.1

                 14                 A Court may also consider "documents" whose contents are alleged in a complaint and

                 15       whose authenticity no party questions, which are not physically attached to the [plaintiff's]

                 16       pleading. Parrino v. FHP, Inc., 146 F.3d 699, 705 (9th Cir. 1998) (quoting Branch v. Tunnell, 14

                 17       F.3d 449, 454 (9th Cir. 1994); and Vargas v. Reconstrust Company, 2008 W.L. 5101557 at *3

                 18       (E.D. Cal.).

                 19       Dated: July 18, 2019                                    BURKE, WILLIAMS & SORENSEN, LLP
                 20

                 21                                                               By: Is! Fabio R. Cabezas
                                                                                     Richard J. Reynolds
                 22                                                                  Fabio R. Cabezas
                                                                                     Attorneys for Defendant
                 23                                                                  SPECIAL DEFAULT SERVICES, INC.
                 24

                 25

                 26
                          1
                            Federal Rule of Evidence 902(1),(4) [Authentication and Identification] provides in part that
                 27       extrinsic evidence of authenticity as a condition precedent to admissibility is not required with
                          respect to the following: (1) domestic public documents under seal; and (2) certified copies of
                 28       public records.
BURKE, WILLIAMS &
  SORENSEN, LLP           IRV #4816-7092-5981 vl
  ATTORNEYS AT LAW        F0016-0002
                                                                              6                 REQUEST FOR JUDICIAL NOTICE
     SANTA ANA
